Citation Nr: 0829644	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision, in which the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, and a March 2005 rating decision, in which the RO, 
inter alia, denied the veteran's claim for a TDIU.  In March 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran's representative filed a statement accepted as a 
substantive appeal later in October 2005.

In January 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for further action.  After completing that action, the RO 
continued the denials of the claims (as reflected in an April 
2008 supplemental SOC (SSOC)), and returned the matters to 
the Board for further appellate consideration.  

In May 2008, the Board again remanded these matters to the RO 
via the AMC, in Washington, DC for further action.  After 
completing that action, the RO continued the denials of the 
claims (as reflected in a July 2008 SSOC) and returned these 
matters to the Board for further appellate consideration.  

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
573 (2007), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In this appeal, while the veteran 
served during the Vietnam Era, he asserts possible exposure 
to Agent Orange while serving on the U.S.S. Pandemus (ARL-
18).  However, a history of this ship indicates that it 
served along the Atlantic coast, in the Caribbean, and in the 
Gulf of Mexico.  As there is no indication that the veteran 
served on a vessel off the shore of Vietnam, the claim for 
service connection for diabetes mellitus is not potentially 
affected by the holding in Haas and is therefore not stayed.  

The Board also notes that the veteran was previously 
represented by the Disabled American Veterans (as reflected 
in a March 2004 VA Form 21-22).  In April 2005, the veteran 
submitted a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, naming Robert V. Chisholm, a 
private attorney, as his representative.  The Board 
recognizes the change in representation.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service department evidence establishes that the veteran 
had service on the U.S.S. Pandemus (ARL-18) along the 
Atlantic coast, in the Caribbean, and in the Gulf of Mexico, 
and there is no evidence of actual exposure to herbicides (to 
include Agent Orange) during service.

3.  Diabetes mellitus was first diagnosed many years after 
service, and there is no competent, probative medical 
evidence or opinion establishing a relationship between the 
veteran's current diabetes mellitus and military service.  

4.  The veteran's only service-connected disability is 
hearing loss, rated as 60 percent disabling.  

5.  Competent and persuasive evidence does not establish that 
the veteran's service-connected hearing loss precludes him 
from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for diabetes mellitus.  In a January 2005 pre-
rating letter and a May 2005 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU.  
February and June 2008 post-rating letters advised the 
veteran of the information and evidence needed to 
substantiate both claims.  These letters provided notice of 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA, and specifically informed the veteran to 
submit any evidence in his possession pertinent to the claims 
on appeal, consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect.  The February and June 2008 
letters provided the veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The August 2004 RO rating decision reflects the initial 
adjudication of the claim for service connection for diabetes 
mellitus after issuance of the April 2004 letter, and the 
March 2005 RO rating decision reflects the initial 
adjudication of the claim for a TDIU after issuance of the 
January 2005 letter.  After issuance of the May 2005 and 
February and June 2008 letters, and opportunity for the 
veteran to respond, the July 2008 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, service personnel records, Social 
Security Administration (SSA) records, VA and private 
treatment records, and the report of a February 2005 VA 
examination.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board has considered the fact that, in February 2008, the 
veteran submitted a release for records of treatment for 
diabetes from Pawtuxet Valley Medical.  In March 2008, the RO 
requested records of treatment from this provider, however, 
the request was returned as undeliverable.  The Board notes 
that SSA records include records of treatment from Pawtuxet 
Valley Medical.  The address of this facility in these 
records is the same as that provided by the veteran and to 
which the March 2008 request was sent.  Based on the 
foregoing, the Board concludes that VA has made reasonable 
efforts to obtain the records of treatment from Pawtuxet 
Valley Medical, and the duty to assist in regard to these 
records has been fulfilled.  See 38 C.F.R. § 3.159(c)(1).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that the claim for service connection must be 
denied.  

In this case, the veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
veteran indicated in an April 2008 statement, and reflected 
in the veteran's service personnel records, after boot camp, 
the veteran was stationed aboard the U.S.S. Pandemus for the 
rest of his service.  There is, thus, no presumption of 
herbicide exposure and the veteran is not entitled to 
presumptive service connection for diabetes mellitus on the 
basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307, 3.309.  
 
The veteran contends that diabetes mellitus is due to 
exposure to Agent Orange during service.  Despite the 
veteran's assertions, there is no actual evidence of in-
service exposure to herbicides.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

The Board notes that, consistent with the procedures in M21-
1MR, in an April 2004 letter, the RO specifically informed 
the veteran that, if he did not serve in Vietnam, VA needed 
to know when, where, and how he was exposed to herbicides.  
In an April 2004 statement, the only information the veteran 
provided regarding herbicide exposure was that, while on the 
U.S.S. Pandemus, he was on many working parties to other 
ships to move unmarked barrels of possible Agent Orange.  The 
veteran neither stated that he was exposed to Agent Orange, 
nor did he provide information regarding the other ships on 
which he moved the described barrels.  

In an April 2008 statement, the veteran asserted that he was 
exposed to herbicides while on board the U.S.S. Pandemus.  He 
added that he spent time in Viegues, Puerto Rico during war 
games, at which time Agent Orange was being tested.  He also 
reported that he went on working crews to other ships, and 
that the other ships had Agent Orange on them.  

While the veteran stated that he was exposed to Agent Orange 
in Puerto Rico and on ships other than the U.S.S. Pandemus, 
his service personnel records do not reflect service on any 
ship other than the U.S.S. Pandemus, nor do they indicate 
that he was stationed in Puerto Rico.  

Regarding the veteran's assertions of herbicide exposure on 
the U.S.S. Pandemus, in June 2008, the RO requested a review 
of DoD's inventory of herbicide operations.  In a June 2008 
response, a member of Compensation and Pension Policy Staff 
stated that there was no DoD evidence of any storage, use, or 
testing of herbicides such as Agent Orange on any Navy ship, 
including the U.S.S. Pandemus (ARL-18).  He added that he 
could not provide any evidence to support the claim.  

Consistent with M21-1MR, the RO made a request for 
verification to JSRRC.  In a July 2008 response, JSRRC 
indicated that, during the time period identified, the U.S.S. 
Pandemus supported minesweeping operations along the Atlantic 
coast, and that, as the ship did not serve in Vietnam, they 
were unable to verify that members aboard the ship were 
exposed to Agent Orange.  

As there is no evidence of actual herbicide exposure, service 
connection for diabetes mellitus as due to Agent Orange is 
not warranted.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has 
considered other theories of entitlement in adjudicating the 
claim.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  In this case, however, the record does not otherwise 
provide a basis for a grant of service connection for 
diabetes mellitus. 
 
The veteran's service treatment records are devoid of any 
notation as to any complaints, findings, or diagnosis of 
diabetes, and the endocrine system was assessed as normal on 
August 1963 separation examination.  Hence, diabetes mellitus 
was not shown in service, and the veteran does not contend 
otherwise.

The earliest documented evidence of a medial diagnosis of 
diabetes mellitus is reflected in a December 1989 record of 
treatment from Pawtuxet Valley Medical.  A record of private 
treatment from 1990 indicates that the veteran had diabetes 
for 4 years and a record of private treatment from March 2006 
indicates that the veteran had diabetes for 20 years.  
Because the veteran's diabetes mellitus was not medically 
shown to have manifested to a compensable degree within the 
first post service year, there is no rebuttable presumption 
of service incurrence afforded to certain chronic diseases, 
to include diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
 
Further, there is no persuasive evidence of a nexus between 
diabetes and any incident of service.  In support of his 
claim for service connection, the veteran submitted an 
article regarding the relationship between DDT and diabetes.  
Although the veteran has reported that he sprayed DDT as part 
of his duties in service, this article is insufficient to 
establish a nexus between the veteran's diabetes mellitus and 
service, because the article refers to DDT causing diabetes 
generally, rather than in the veteran's specific case.  This 
article, therefore, is simply too speculative to grant 
service connection.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and it too speculative to 
establish a medical nexus).  

Moreover, while the records of VA treatment from May 2003 to 
December 2007 and records of private treatment from December 
1989 to October 2007 reflect diagnosis of and treatment for 
diabetes mellitus, none of these records establishes a 
medical nexus between the diabetes diagnosed many years post-
service and the veteran's military service, to include 
claimed DDT exposure.  In a February 2004 letter, the 
veteran's private physician indicated that the veteran had 
told him that he was likely exposed to Agent Orange while in 
the military, during times of shipping this agent overseas.  
The physician opined that, if there was even any possibility 
of exposure to Agent Orange, it was very likely that such 
exposure was a factor in the veteran's development of 
diabetes mellitus.  However, as discussed above, there is no 
evidence indicating that the veteran was exposed to 
herbicides, including Agent Orange in service.    

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
attorney's written assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of etiology, or 
medical relationship between a current disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his attorney are not shown to 
be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent and probative evidence supports the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for hearing loss, rated as 60 percent disabling.  
However, the remaining question is whether the veteran's 
service-connected disabilities, in fact, render him 
unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disability alone is of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

There are conflicting opinions as to whether the veteran is 
unemployable due to his service-connected hearing loss.  It 
is the responsibility of the Board to assess the credibility 
and weight to be given to each piece of conflicting evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

On his December 2004 VA Form 21-8940, the veteran indicated 
that he had completed high school and one year of college, 
and that he had been self-employed in a small store from 1980 
until 1992, when he became too disabled to work.  The veteran 
asserted that his service-connected hearing loss disability 
prevented him from securing or following any substantially 
gainful occupation in that he had difficulty hearing, and his 
hearing aids were only good for one-on-one conversations.  In 
a January 2005 VA Form 21-8940, the veteran reported that he 
gave up his store in 1992 because his hearing got so bad that 
customers were dwindling because they could not converse.  

SSA records reflect that the veteran was found to be disabled 
from January 30, 1994, with a primary diagnosis of diabetic 
neuropathy, and a secondary diagnosis of diabetes mellitus.  
In his February 1994 disability report, the veteran asserted 
that he had been unable to keep working because of the 
swelling in his legs.  These records include a February 1994 
letter from the veteran's private physician, in which he 
stated that, for nearly three years, the veteran had been 
complaining of recurring discomfort in his leg, with chronic 
swelling and some discoloration.  The physician opined that, 
based upon this problem, the veteran had a legitimate 
complaint of disability, and he was finding it very difficult 
to walk around and be on his feet for any length of time and 
manage his store.  

The veteran was afforded a VA examination in February 2005.  
He reported that he had last worked as a variety store owner 
in 1992.  In describing his occupational history, the veteran 
reported that the reason for his time lost was due to his 
hearing and his decreased mobility secondary to diabetes.  
Following review of the claims file and examination of the 
veteran, the examiner opined that the veteran was not 
unemployable due to his service-connected hearing loss, and 
there were no other service-connected conditions that would 
impair the veteran's ability to perform light manual labor or 
a sedentary position.  The examiner added that the veteran's 
previous job was a convenience store owner, and that his 
service-connected hearing loss had no impact on his ability 
to perform that job, as the veteran was able to communicate 
during the examination, and made his needs known with 
bilateral hearing aids.  

In April 2005, the veteran had an individual unemployability 
assessment by a private vocational specialist.  The 
vocational specialist indicated that he reviewed the claims 
file and examined the veteran.  The veteran reported that he 
quit work as a self-employed store manager in 1992 due to an 
inability to hear clearly and adequately.  He added that, 
because he was granted Social Security disability in 1992 due 
to limitations imposed by diabetes mellitus, he did not ask 
the SSA to consider his worsening auditory issues and did not 
seek treatment or evaluation for hearing problems until 1999.  
The veteran first consented to wearing hearing aids in 2001.  
He stated that he was able to hear with the use of hearing 
aids, but he was seriously distracted and disturbed by the 
background noise/echo effect typically associated with 
auditory "correction" devices.   

The vocational specialist noted that the veteran's jobs as a 
tire service manager and a convenience store owner/operator 
were rated as light-duty, skilled occupations by the 
Department of Labor, and both required frequent hearing.  He 
opined that a worker whose hearing was compromised by 
severe/profound hearing loss would not be capable of 
sustaining the essential communications tasks required for 
these occupations.  He added that, in the veteran's case, his 
hearing loss resulted in an inability to work after 1992 and, 
even with his hearing aids, the background noise/echo effect 
was intolerable and precluded a return to work.  The 
vocational specialist concluded by stating that, while the VA 
examiner opined that the veteran's service-connected hearing 
loss did not prevent the veteran from working in his former 
capacity, he did not understand that the successful 
performance of the veteran's former job was impossible 
without the ability to frequently hear adequately and 
accurately.  He added that the veteran also would not be able 
to perform unskilled, manual sedentary occupations, in light 
of his inability to cope with the significant background 
noise/echo effect from his bilateral hearing aids.  

The opinions of both the VA examiner and the vocational 
specialist were formed following review of the claims file 
and interview of the veteran.  In addition, the VA examiner 
also performed a physical examination.  The examiner opined 
that the veteran was not unemployable due to his service-
connected hearing loss, and there were no service-connected 
conditions that would impair the veteran's ability to perform 
light manual labor or sedentary employment.  The examiner 
went on to provide a rationale for his opinion, specifically, 
stating that the veteran was able to communicate and make his 
needs known on examination.  

While the vocational specialist opined that the veteran was 
currently and permanently unable to engage in his former or 
any other substantial gainful activity solely due to his 
service-connected hearing loss, this appears to be based 
mostly on the finding that the background noise from his 
hearing aids would be distracting.  Regarding the VA 
examiner's opinion, the vocational specialist argued that the 
examiner did not understand that the veteran's employment 
required that he frequently make use of his hearing ability, 
however, the vocational specialist failed to address the fact 
that the veteran was able to communicate with the examiner 
during the February 2005 VA examination.  

In light of the fact that the February 2005 VA examiner 
provided a rationale for his opinion, specifically, the fact 
that the veteran was able to communicate on examination, the 
Board finds that this opinion is entitled to greater 
probative weight.  The preponderance of the evidence thus 
weighs against the granting of a TDIU.  

The conclusion that the veteran's hearing loss does not 
preclude employment, specifically, by preventing him from 
communicating, or because of distracting background noise 
caused by hearing aids, is bolstered by the recent treatment 
records.  

In this regard, records of VA treatment from January 2005 to 
December 2007 reflect that, in January 2005, the veteran's 
hearing was described as only slightly diminished with 
bilateral hearing aids.  In May 2005, the veteran's hearing 
was intact to spoken word with bilateral hearing aids, and 
the veteran reported that he was happy with new hearing aids. 
Hearing was again intact to spoken word, and the veteran 
reported that he was happy with his new hearing aids in 
November 2005.  The veteran continued to report that he was 
happy with his new hearing aids, most recently, in December 
2007.  

During treatment in March 2006, the veteran's private 
physician described the veteran's hearing as only slightly 
decreased.  

The Board also has considered the assertions made by the 
veteran and on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  To whatever 
extent the veteran and his attorney attempt to establish the 
veteran's entitlement to a TDIU on the basis of their 
assertions, alone, the Board emphasizes that neither the 
veteran nor his attorney is shown to possess expertise in 
medical or vocational matters (see Bostain v. West, 11 Vet. 
App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 
186 (1997)), and none of these lay assertions is supported 
objectively.  

Based on the foregoing, the Board must conclude that the 
criteria for assignment of a TDIU are not met.  While the 
record reflects that the veteran has not been employed since 
1992, the weight of the competent, probative evidence simply 
does not support any lay assertions that the veteran is 
unemployable due to service-connected disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.  

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


